By the Court.
Berry, J.
In this case plaintiff moved the court below, the common pleas for Ramsey, to amend the record upon the ground that the “settled case” had been materially altered since it was filed with the clerk of said court.
The amendment asked for was ordered by the court below, not, however, upon the ground above mentioned, but for the reason that the “'case” of record “does not conform to the case as originally settled by the referee.” In other words, the ■ order is made, not upon the ground that the “ case,” meaning the identical document certified to by the referee and attached to the roll, has been in any respect changed since it was signed by the referee, but it is made upon the ground that the case so certified differs from the “case” as it was settled by the referee at the hearing upon the settlement, and before the case was engrossed and certified.
We understand it to be a usual and very proper practice for a referee to signify what parts of a proposed case and proposed amendments are allowed, and the case having been engrossed so as to conform to the determination of the referee, for the referee to attach thereto and sign a certificate to the effect that the case having been examined by him and found conformable to the truth, is hereby allowed and signed. Such is the character of the certificate attached to the “ case ” on record in this instance. We understand that the court below finds that *81the “ settled case ” of record does not conform to the case as it was determined upon by the referee prior to engrossment.
We think the court below erred in ordering an amendment upon this g-round.
With sundry exceptions, not important here, a “ case ” is to be settled by the referee before whom an. action is tried, and' for obvious reasons. Laws 1870, ch. 74. And “the case * * being examined and found or made conformable to the truth, shall be allowed and signed by * * the referee.” Ibid.
The statute has thus prescribed the manner in which the case is to be settled, and its settlement authenticated. In our opinion this authentication, so long as it stands, is conclusive upon the court to which the referee is auxiliary.
If the court can go behind the certificate, and change by way of amendment, or otherwise,- the “ case ” as certified by the referee, then it is the court, and not the referee, which settles the case so far as such change is concérned, for the change is made in the face of the referee’s certificate as prescribed by law that the case is correct as it stands.
If it is m9.de to appear to the court that the referee’s settlement of the case is incorrect on account of an error in engrossing, or some oversight, the proper course is to send the case back to the referee for correction. See Wescott vs. Thompson, 16 N. Y. 613; Bazille vs. Ullman, 2 Minn. 134. The order appealed from is reversed, and the order granting the amendment is vacated.